TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2022



                                     NO. 03-22-00057-CV


                              Billy Wayne Duffie, Jr., Appellant

                                                v.

                                   Taylor M. Days, Appellee




       APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on January 20, 2022. Having reviewed

the record, the Court holds that Billy Wayne Duffie, Jr. has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.